Dismissed and Memorandum Opinion filed September 20, 2007







Dismissed
and Memorandum Opinion filed September 20, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00457-CV
____________
 
SPACE PLACE, L.P., Appellant
 
V.
 
URBAN STORAGE, L.P. d/b/a MIDTOWN
MINI STORAGE d/b/a MIDTOWN MINI WAREHOUSE d/b/a MIDTOWN SELF STORAGE AND
MIDTOWN STORAGE, L.L.C., Appellees
 

 
On Appeal from the 80th District
Court
Harris County, Texas
Trial Court Cause No.
2005-77930A
 

 
M E M O R
A N D U M   O P I N I O N




This is
an appeal from an order granting appellee=s motion for no-evidence summary
judgment signed February 23, 2007.  Appellant advised this court that
cross-claims between Urban Storage, L.P. and The Jenkins Organization, Inc.,
who was non-suited by appellant, remained pending in the court below.  On April
7, 2006, the trial court stayed these cross-claims pending arbitration to be
commenced on the final resolution of this appeal.  Appellant filed a motion to
sever those cross-claims so that the February 23, 2007, summary judgment order
would be final and appealable.  The summary judgment being appealed has now
been severed into cause number 2006-77930-A.  Appellant filed a new notice of
appeal in the severed case, which was assigned to this court and docketed under
a new appellate case number, 14-07-00717-CV.  Accordingly, appellant=s appeal of the summary judgment will
proceed under the new case number.
This
court lacks jurisdiction over the original appeal filed under case number
14-07-00457-CV because there is no final, appealable judgment.  See Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Moreover, the
original notice of appeal has been rendered moot by the filing of a new notice
of appeal from the same order in the severed action.  
On
August 30, 2007, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before September 10, 2007.  See Tex. R. App. P. 42.3(a).  Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 20, 2007.
Panel consists of Chief Justice Hedges and Justices Anderson
and Seymore.